
	
		III
		110th CONGRESS
		1st Session
		S. RES. 147
		IN THE SENATE OF THE UNITED STATES
		
			April 12, 2007
			Mr. Alexander (for
			 himself and Mr. Corker) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Congratulating the University of Tennessee
		  women's basketball team for winning the 2007 NCAA Division I Women's Basketball
		  Championship.
	
	
		Whereas, on April 3, 2007, before a crowd of over 20,000
			 fans, the University of Tennessee women’s basketball team (the Lady
			 Vols) defeated the Scarlet Knights of Rutgers by a score of 59–46 to
			 win the 2007 National Collegiate Athletic Association (NCAA) Division I Women's
			 Basketball Championship;
		Whereas this championship was the first national title for
			 the Lady Vols since their 3-year championship run in 1996–98, and their 7th
			 national title in the last 20 years;
		Whereas the Lady Vols were successful due to the
			 leadership of Coach Pat Summitt, the Nation’s all-time winningest NCAA
			 basketball coach (men’s or women’s) with 947 wins over 33 seasons at the
			 University of Tennessee;
		Whereas Joan Cronan, the Women’s Athletics Director, has
			 shown vision and leadership throughout her 24-year career at the University of
			 Tennessee and created one of the most visible and respected athletic programs
			 in the country;
		Whereas the Lady Vols were undefeated in conference games
			 during the 2006–2007 season and compiled an impressive overall record of 34
			 wins and 3 losses;
		Whereas Candace Parker tallied 17 points, 7 rebounds, and
			 3 assists and was selected the Most Outstanding Player for the 2007 tournament,
			 becoming the 5th Lady Volunteer to be so honored, following in the footsteps of
			 Chamique Holdsclaw (1998, 1997), Michelle Marciniak (1996), Bridgette Gordon
			 (1989), and Tonya Edwards (1987);
		Whereas Shannon Bobbitt, who at only 5 feet, 2 inches, is
			 the smallest player ever at the University of Tennessee, scored 3 decisive
			 3-pointers in the 2nd half, finished the game with 13 points, and was named to
			 the 2007 All-Tournament Team;
		Whereas Nicky Anosike had a career high of 16 rebounds and
			 was named to the 2007 All-Tournament team;
		Whereas senior Sidney Spencer scored 11 points and Alberta
			 Auguste scored 10 points, with both players achieving a combined 6 for 6 from
			 the free throw line;
		Whereas Alexis Hornbuckle played outstanding defense and
			 created energy on the court;
		Whereas Dominique Redding and Alex Fuller also contributed
			 to the team’s victory;
		Whereas the 2006–2007 team has an average GPA above 3.0;
			 and
		Whereas Coach Pat Summitt’s Lady Vols continue their
			 remarkable graduation rate, with every student athlete who has completed her
			 eligibility at the University of Tennessee either graduating or working toward
			 all of the requirements for graduation: Now, therefore, be it
		
	
		That the Senate—
			(1)congratulates the
			 University of Tennessee women’s basketball team for being champions on and off
			 the court and for their victory in the 2007 NCAA Division I Women’s Basketball
			 Championship;
			(2)recognizes the
			 significant achievements of the players, coaches, students, alumni, and support
			 staff whose dedication and hard work helped the University of Tennessee Lady
			 Vols win the NCAA championship; and
			(3)respectfully
			 requests the Secretary of the Senate to transmit copies of this resolution to
			 the following for appropriate display—
				(A)Dr. John D.
			 Petersen, President of the University of Tennessee;
				(B)Dr. Loren
			 Crabtree, Chancellor of the University of Tennessee, Knoxville;
				(C)Joan Cronan,
			 Women's Athletics Director; and
				(D)Pat Summitt,
			 Women's Basketball Head Coach.
				
